                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


DEWITT D. BROWN,

                   Petitioner,
                                                   Case No. 20-cv-682-pp
      v.

STATE OF WISCONSIN,

                   Respondent.


     ORDER DISMISSING PETITION FOR WRIT OF HABEAS CORPUS
  (DKT. NO. 1), DECLINING TO ISSUE CERTIFICATE OF APPEALABILITY
             AND DISMISSING CASE WITHOUT PREJUDICE


      On May 1, 2020, the petitioner, who is incarcerated at Jackson

Correctional Institution and representing himself, filed a petition for writ of

habeas corpus under 28 U.S.C. §2241 challenging his state revocation

proceedings. Dkt. No. 1. On May 11, 2021, the court began to screen the

petition. Dkt. No. 8 at 1. The court concluded, however, that it could not

complete the screening because it could not determine whether the petitioner

meant to challenge the revocation of his extended supervision or the

calculation of his good time credits, whether the revocation proceedings

remained ongoing, whether the petitioner had exhausted his administrative

remedies or whether the petitioner remained in custody under a state-court

judgment. Id. at 4. The court ordered “that if the petitioner wishe[d] to proceed

with this case, he must file an amended petition on the form the court

provide[d] with this order,” and that the petitioner “must file the amended

                                         1

           Case 2:20-cv-00682-PP Filed 07/20/21 Page 1 of 3 Document 9
petition in time for the court to receive it by the end of the day on July 16,

2021.” Id. at 4-5. The court clarified that if it did not receive the amended

petition by that deadline, “the court [would] dismiss the petition on the next

business day without further notice or hearing.” Id. at 5.

      As of July 20, 2021, the court has not received an amended petition. The

court will dismiss the petition and the case. The dismissal will be without

prejudice, meaning that the petitioner can refile his petition subject to the

relevant statute of limitations.

      Under Rule 11(a) of the Rules governing Section 2254 Cases, the court

must consider whether to issue a certificate of appealability. A court may issue

a certificate of appealability only if the applicant makes a substantial showing

of the denial of a constitutional right. See 28 U.S.C. §2253(c)(2). The standard

for making a “substantial showing” is whether “reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved

in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484

(2000). The court declines to issue a certificate of appealability, because no

reasonable jurist could debate that the petitioner’s §2241 petition should be

dismissed without prejudice for lack of prosecution.

      The court DISMISSES the petition for writ of habeas corpus filed by the

petitioner under 28 U.S.C. §2241. Dkt. No. 1.

      The court DECLINES TO ISSUE a certificate of appealability.




                                        2

         Case 2:20-cv-00682-PP Filed 07/20/21 Page 2 of 3 Document 9
     The court ORDERS that this case is DISMISSED WITHOUT

PREJUDICE. The clerk will enter judgment accordingly.

     Dated in Milwaukee, Wisconsin this 20th day of July, 2021.

                                  BY THE COURT:


                                  _____________________________________
                                  HON. PAMELA PEPPER
                                  Chief United States District Judge




                                     3

        Case 2:20-cv-00682-PP Filed 07/20/21 Page 3 of 3 Document 9
